Title: To George Washington from William Deakins, Jr., 18 August 1797
From: Deakins, William Jr.
To: Washington, George



Dear Sir
Geo[rge] Town August 18th 1797

Since I had the pleasure of seeing you I have made enquiry for Rye & find no Quantity can be had at a reasonable Price our Farmers Ask one Dollar ⅌ Bushel & cannot engage to deliver it sooner than the Middle of October. I have therefore declined to make any engagements for it—I set out for the Allegany to day & will make one more ⟨mutilated⟩ to get you the Genuin Glade Oats. I am with Great Respect Dear Sir Your Obt Servt

Will. Deakins Junr

